         Case 1:18-cv-06584-VEC Document 67 Filed 01/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE BURGESS,
                                                            CASE NO. 1:18-cv-06584-VEC
                      PLAINTIFF,

       -AGAINST-

PETER GOODMAN, PG EAST HOUSTON CORP.,
203 HENRY STREET REALTY CORP., 288
MULBERRY STREET REALTY CORP.,
TOURBILLON47 LLC, HAROLD THOMAS
CARTER, IGNACIO MATTOSNOYA, MARK
CONNELL AND BEA’S TAVERN INC.,

                      DEFENDANTS.


JOINDER OF MARK CONNELL AND BEA’S TAVERN INC. IN PETER GOODMAN,
                      PG EAST HOUSTON CORP.,
  203 HENRY STREET REALTY CORP. AND 288 MULBERRY STREET REALTY
                    CORP.’S MOTION TO DISMISS

       Mark Connell and Bea’s Tavern, Inc., by and through their attorney, hereby join in Peter

Goodman, PG East Houston Corp., 203 Henry Street Realty Corp. and 288 Mulberry Street

Realty Corp.s’ motion for an order dismissing with prejudice this action and all claims on the

grounds that the plaintiff has failed to prosecute and/or to comply with the Federal Rules of Civil

Procedure and orders of the Court. (ECF Doc. No. 64)

Dated: Garden City, New York
       January 28, 2019

                                                    JEANNIE L. BERGSTEN
                                                    LAW OFFICES OF
                                                    JEANNIE L. BERGSTEN
                                                    Attorneys for Defendants Mark Connell and
                                                    Bea’s Tavern Inc.
                                                    666 Old Country Road, Ste. 200
                                                    Garden City, New York 11530
                                                    (516) 551-9577
                                                    JeannieB@JLBAttorney.com
Case 1:18-cv-06584-VEC Document 67 Filed 01/28/19 Page 2 of 2
